If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                         STATE OF MICHIGAN

                          COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                  UNPUBLISHED
                                                                  April 18, 2019
              Plaintiff-Appellee,

v                                                                 No. 342635
                                                                  Wayne Circuit Court
CHRISTOPHER A. CLARK,                                             LC No. 07-004186-01-FC

              Defendant-Appellant.


Before: LETICA, P.J., and RONAYNE KRAUSE and BOONSTRA, JJ.

PER CURIAM.

        Defendant appeals by right from his resentencing of 30 to 60 years’ imprisonment, with
credit for 3,480 days served, for his 2007 conviction of first-degree felony murder, MCL
750.316(1)(b). Defendant was 17 years old at the time he committed the offenses that gave rise
to his original sentence, which was to life imprisonment without parole. We affirm.

                                     I. BACKGROUND

       In 2007, when defendant was 17 years old, he was convicted by a jury of first-degree
felony murder, MCL 750.316(1)(b), armed robbery, MCL 750.529, assault with intent to rob
while armed (AWIR), MCL 750.89, assault with intent to do great bodily harm less than murder
(AWIGBH), MCL 750.84, and possession of a firearm during the commission a felony (felony-
firearm), MCL 750.227b. In a prior appeal, this Court summarized the case, in relevant part, as
follows:

               Defendant’s convictions arise from a robbery and the shooting of two
       people. Evidence presented at trial revealed that the victims were sitting in a
       parked car when defendant and four of his acquaintances approached. Defendant
       demanded that the man in the driver seat open the window. Defendant then fired
       a shot that killed the man in the driver seat and wounded the other man in the
       vehicle. Defendant and his acquaintances took the dead man’s cell phone, along
       with other items. The police later located one of defendant’s accomplices […]
       through the cell phone usage. [The accomplice] implicated defendant and the
       other three persons involved. When the police interviewed these suspects, each


                                              -1-
       one identified defendant as the gunman. Before trial, all four of defendant’s
       accomplices entered into plea agreements in exchange for testimony. The plea
       agreements required each of the accomplices to testify against defendant. [People
       v Clark, unpublished per curiam opinion of the Court of Appeals, issued October
       14, 2008 (Docket No. 278957), p 1.]

As noted, defendant was sentenced to life imprisonment without parole for felony murder.
Defendant was also sentenced to 14 to 40 years’ imprisonment for armed robbery and AWIR, 2
to 10 years’ imprisonment for AWIGBH, and two years’ imprisonment for felony-firearm. This
Court affirmed defendant’s convictions and sentences. Id. Only defendant’s resentencing for
felony murder is at issue in this appeal.

         In 2012, the United States Supreme Court held “that the Eighth Amendment forbids a
sentencing scheme that mandates life in prison without possibility of parole for juvenile
offenders.” Miller v Alabama, 567 U.S. 460, 479; 132 S. Ct. 2455; 183 L. Ed. 2d 407 (2012).
Following Miller, “our Legislature enacted MCL 769.25, which set forth the procedure for
resentencing criminal defendants who fit Miller’s criteria.” People v Wiley, 324 Mich. App. 130,
137; 919 NW2d 802 (2018). Our Legislature also accurately predicted, see Montgomery v
Louisiana, 577 US __; 136 S. Ct. 718; 193 L. Ed. 2d 599 (2016), that the United States Supreme
Court would make Miller apply retroactively; it therefore “simultaneously enacted MCL
769.25a, which set forth the procedure for resentencing defendants who fit Miller’s criteria even
if their cases were final.” Wiley, 324 Mich. App. at 137. Because the prosecution did not move to
reimpose defendant’s original sentence, MCL 769.25a(4)(c) provides, in relevant part, that “the
court shall sentence the individual to a term of imprisonment for which the maximum term shall
be 60 years and the minimum term shall be not less than 25 years or more than 40 years.” As
noted, the trial court resentenced defendant to 30 to 60 years’ imprisonment in place of his
original sentence of life without parole for felony murder.

                      II. ARGUMENT AND STANDARD OF REVIEW

        Defendant argues that the trial court erred when it resentenced him to a minimum 30-year
term for his murder conviction. Defendant contends that his self-reformation and rehabilitation
during his 10 years of incarceration show that imposing a minimum term of 25 years would have
been reasonable and proportionate. “This Court reviews sentencing decisions for an abuse of
discretion.” People v Skinner, 502 Mich. 89, 131; 917 NW2d 292 (2018). An abuse of discretion
occurs when the court chooses an outcome that falls outside the range of reasonable and
principled outcomes.” People v Unger, 278 Mich. App. 210, 217; 749 NW2d 272 (2008). “[A]
given sentence can be said to constitute an abuse of discretion if that sentence violates the
principle of proportionality, which requires sentences imposed by the trial court to be
proportionate to the seriousness of the circumstances surrounding the offense and the offender.”
Skinner, 502 Mich. at 131-132.

                                         III. WAIVER

       The trial court’s sentence was imposed pursuant to an agreement between the prosecutor
and defendant’s attorney, both of whom affirmatively requested that the trial court impose a
minimum term of 30 years. The trial court noted that it had not been a party to any such

                                               -2-
agreement, but, after providing defendant the opportunity for allocution, the trial court ultimately
imposed the 30-year minimum sentence as requested. A defendant may not generally obtain
appellate relief based on “something that his own counsel deemed proper,” People v Breeding,
284 Mich. App. 471, 486; 772 NW2d 810 (2009), or “an error to which he contributed by plan or
negligence.” People v Bosca, 310 Mich. App. 1, 29; 871 NW2d 307 (2015). Because defendant
affirmatively requested the 30-year minimum sentence, he has waived any right to challenge that
sentence. See People v McGraw, 484 Mich. 120, 138; 771 NW2d 655 (2009).

       Defendant accurately points out that he personally “did not make that request.”
Nevertheless, parties, including criminal defendants, are generally bound to waivers effectuated
by counsel. People v Carter, 462 Mich. 206, 217-218; 612 NW2d 144 (2000). The transcript of
the sentencing hearing indicates that defendant was aware of and had no apparent objections to
the 30-year agreement. “A prisoner who defends by counsel, and silently acquiesces in what
they agree to, is bound in the same manner as any other principal by the act of his agent.”
People v Sanford, 252 Mich. 240, 253; 233 N.W. 192 (1930). Because defendant does not argue
that he received ineffective assistance of counsel or present any other grounds for not being
bound by his counsel’s conduct, we reiterate that defendant waived any right to challenge the 30-
year minimum sentence.

                                   IV. PROPORTIONALITY

       Nevertheless, presuming for the sake of argument that defendant had not waived his
challenge to the 30-year minimum sentence, we disagree with defendant’s argument that the
sentence was disproportionate. Criminal sentences that depart from the applicable guidelines
range are reviewed for reasonableness, meaning that any sentence imposed must not violate the
“principle of proportionality.” People v Dixon-Bey, 321 Mich. App. 490, 520-521; 909 NW2d
458 (2017). Critically, defendant’s minimum sentence is within the minimum sentence range of
25 years to 40 years specified by MCL 769.25a(4)(c). “Legislatively mandated sentences are
presumptively proportional and presumptively valid.” People v Brown, 294 Mich. App. 377, 390;
811 NW2d 531 (2011). Defendant’s minimum sentence of 30 years is therefore presumptively
proportionate and reasonable.

        The presumption is not irrebuttable, and it may be overcome if a defendant “present[s]
unusual circumstances that would render the presumptively proportionate sentence
disproportionate.” People v Lee, 243 Mich. App. 163, 187; 622 NW2d 71 (2000). Defendant
argues that his self-reformation and rehabilitation render his sentence disproportionate. We
commend defendant’s efforts to improve himself. Nevertheless, we are unpersuaded that a 30-
year minimum sentence is disproportionate in light of the circumstances of the offense, the
apparent crime spree defendant engaged in thereafter, and the effect of defendant’s crimes on the
victims and their families. The trial court imposed a sentence closer to the low end of the
statutory range than to the high end, which appears to reflect its recognition of defendant’s




                                                -3-
efforts at reformation and rehabilitation. Accordingly, the trial court imposed a proportionate
sentence.

       Affirmed.

                                                          /s/ Anica Letica
                                                          /s/ Amy Ronayne Krause
                                                          /s/ Mark T. Boonstra




                                              -4-